Title: II. Notes on Agreement between Elizabeth Henderson and John Henderson, 8 March 1804
From: Jefferson, Thomas
To: 


            
              
              after 8 Mch. 1804
            
            relative to the written agreement between Eliz. & John Henderson the probability is it was only an agreemt instead of a lease of the house.
            Kemp Catlett was the only witness to it; but he knows nothing of it’s contents, nor does he even remember the appearance of the face of it, having had nothing to do with it but to sign it as a witness.
            Richard Price saw the instrument soon after it’s execution it was so interlined in the hand writing of John Henderson, in whose hand writing the body of the instrument was also, and so defaced, that Price observed to J. Henderson that he did not think such an instrument would be credited by any court or jury whatever. he recollects but one witness to it which was Catlett. mr Peyton thinks Price told him that the part giving J.H. a right to run a race thro’ the lands was particularly interlined.
            David Higginbotham. sais John Henderson told him that on Peyton’s bill being dissolved, Isaac Miller was to give him a considble sum for the mill site.
          